Citation Nr: 1426045	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Hepatitis C disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the physical claims file as well as the "Virtual VA" electronic claims file and VBMS system to insure complete review of the evidence.

The appeal is REMANDED to the RO in Detroit, Michigan.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the remaining claim on appeal is decided.

During the Board's review of the Veteran's paper claims file, it was noted that the June 2012 statement of the case (SOC) based its denial of service connection for hepatitis C on a review of certain evidence, including a Saginaw VA Medical Center (VAMC) examination dated July 2011.  The paper claims file contains the June 2011 request for the VA examination following a deferral of the hepatitis C claim.  However, the actual Saginaw VA examination report on which the RO relied is not presently in the Veteran's paper claims file nor did it appear in a search of the Virtual VA claims system.  Therefore, remand is necessary to associate such records with the Veteran's claims file.  

Additionally, the RO stated in a September 2010 rating decision that it had electronically reviewed VA medical records from Saginaw and Ann Arbor, dated between 2004 and 2010, and printed the pertinent evidence.  However, that decision was not considering the hepatitis C claim, so it is not known whether all evidence pertinent to this particular claim was printed.  Furthermore, the Veteran and his representative have placed into contention the nature and extent of the Veteran's history of drug abuse to refute the 2011 VA examiner's opinion.  It would be helpful for the Board to review the Veteran's complete VA records so as to assess that history.  A Saginaw note dated in August 2004 indicates that the Veteran was there to establish medical care through VA, so it appears that a request for records from 2004 to the present will cover his VA medical history.

Since the Veteran's complete VA medical records were not associated with his paper or virtual claims file, it is possible the VA examiner in 2011 did not have access to an accurate medical history.  For this reason, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA treatment records from 2004 to the present from Saginaw, Ann Arbor, Detroit, and any associated outpatient clinics.  

In particular, the RO should obtain a copy of the July 2011 Saginaw VA Medical Center examination report upon which the RO relied in its June 2012 decision.

2. Only after obtaining all of the Veteran's VA medical records, the RO should forward the claims file to the examiner who provided the opinion in 2011 or another examiner if that individual is no longer available.  If another examination is needed to answer the following question, it should be scheduled. 

The examiner should opine whether the Veteran's hepatitis C disability is at least as likely as not (a fifty percent or better probability) due to his active military service, to include his service as a combat medic and/or his receipt of multiple shell fragment wounds.


3. When the development requested has been completed, and the RO or AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



